Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 02/28/2022 has been entered and carefully considered.
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended.
Claims 4, 11, and 18 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 02/28/2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of claims 1, 8, and 15 has been withdrawn.
Reasons for Allowance
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, and 15 are allowable over the prior art of record because none of the prior art teach allocating one of a plurality of carbon groups to each of a plurality of collection rules, wherein each of the plurality of carbon groups comprises one of a plurality of primary carbons and one of a plurality of backup 
Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are considered allowable based on their respective dependence on allowed claims 1, 8, 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/JOHN H LE/Primary Examiner, Art Unit 2862